    Case 2:20-cv-02291-DOC-KES Document 132 Filed 06/11/20 Page 1 of 2 Page ID #:2001



    1

    2

    3

    4

    5

    6

    7

    8

    9

  10

  11                          UNITED STATES DISTRICT COURT
  12                         CENTRAL DISTRICT OF CALIFORNIA
  13

  14 LA ALLIANCE FOR HUMAN RIGHTS,               Case No. CV 20-02291 DOC (KES)
        et al.,
  15                                             ORDER RE: JOINT STIPULATION
                                   Plaintiffs,   OF CITY OF LOS ANGELES AND
  16                                             COUNTY OF LOS ANGELES TO
                       vs.                       EXTEND DEADLINE TO FILE
  17                                             STATUS REPORT
        CITY OF LOS ANGELES, a Municipal
  18 entity, et al.,

  19                             Defendants.
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            ORDER RE: JOINT STIPULATION Case No. CV
                                                                 20-02291 DOC (KES)
4828-8115-9103.2
    Case 2:20-cv-02291-DOC-KES Document 132 Filed 06/11/20 Page 2 of 2 Page ID #:2002



    1                                                ORDER
    2              The Court, having read and considered the requests of the parties and good cause
    3   appearing,
    4              IT IS HEREBY ORDERED:
    5              1.    The deadline to file a status report with the Court shall be extended from June
    6   12, 2020 at noon until June 18, 2020 at noon.
    7              IT IS SO ORDERED.
    8

    9
                     11 2020
        DATED: June ____,

  10

  11
                                                    Hon. David O. Carter
  12                                                United States District Judge

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                             ORDER RE: JOINT STIPULATION -1-
                                                                Case No. CV 20-02291 DOC (KES)
4828-8115-9103.2
